Citation Nr: 9929338	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  94-45 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension and arrhythmia.  

4.  Entitlement to service connection for a gastrointestinal 
disability.  

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for high cholesterol.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
May 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims seeking 
entitlement to service connection for a heart condition, 
hypertension, high cholesterol, ulcer disease, anemia, 
diabetes, and a nervous disorder.

The veteran's claim was initially before the Board in 
November 1998, at which time it was remanded for additional 
development.  

On the veteran's Substantive Appeal, he indicated that he 
wished to appear for a hearing before a traveling member of 
the Board.  After the RO sent the veteran a letter in July 
1998 informing him that his hearing was scheduled for August 
17, 1998, the veteran submitted a letter dated July 13, 1998 
indicating that he was unable to report for such hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has current diagnoses of generalized anxiety 
disorder and major depression. 

3.  The veteran's generalized anxiety disorder and major 
depression began in service.

4.  The record does not include evidence showing that the 
veteran currently has anemia.

5.  The veteran has not submitted competent medical evidence 
to show that his cardiovascular disorders, gastrointestinal 
disorders, diabetes, or high cholesterol are attributable to 
a disease or injury sustained in service. 


CONCLUSIONS OF LAW

Service connection for generalized anxiety disorder and major 
depression is warranted.  38 U.S.C.A. §§ 1110, 5107, (West 
1991), 38 C.F.R. § 3.303 (1998).

The veteran's claims for entitlement to service connection 
for anemia, a cardiovascular disability (to include 
hypertension and arrhythmia), a gastrointestinal disability, 
diabetes, and high cholesterol are denied as not well 
grounded. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's induction 
examination in January 1972, his blood pressure was 136/76.  
On his report of medical history form, he placed a check in 
the yes box in response to whether he either had or had ever 
had high or low blood pressure.  The veteran was seen in 
February 1973 for stomach cramps, vomiting, and nausea.  The 
veteran was seen in April 1973 complaining of general 
malaise, vomiting, and diarrhea for a week.  Impression was 
viral syndrome.  The veteran was seen in May 1973 complaining 
that he was slightly nauseous and vomiting.  The examiner's 
impression was viral syndrome.  The veteran was hospitalized 
in June 1973 and diagnosed with syncope, etiology 
undetermined; partial right bundle branch block; and red-
green color blindness.  He was put on limited duty.  

The veteran was seen in August 1973 complaining of blurred 
vision.  The veteran was hospitalized in September 1973 and 
diagnosed with depressive neurosis, acute, severe, impaired.  
In April 1974, the medical board met and determined that the 
veteran's diagnosis was depressive neurosis, acute, severe, 
resolved.  It was recommended that he be returned to duty.  
At the veteran's separation examination in May 1974, his 
blood pressure was 128/66.  

Copies of treatment records were submitted from St. Luke's 
Hospital from January 1988.  The veteran was hospitalized 
complaining of chest pain and rapid heart rate.  It was noted 
that the veteran was positive for hepatitis A in 1974, peptic 
ulcer disease in 1984 and hypercholesterolemia.  The veteran 
denied diabetes, myocardial infarction, or hypertension.  The 
examiner provided several impressions including 
supraventicular tachycardia; atypical chest pain with 
elevated cholesterol; history of peptic ulcer disease; 
hypercholesterolemia; question of recent upper respiratory 
infection; and bloating and belching post eating with history 
of elevated cholesterol.  

Copies of treatment records were submitted from Easton 
Hospital from February 1990 to August 1993.  The veteran was 
seen in March 1991 complaining of chest pain.  He was seen in 
June 1991 complaining of chest tightness.  The veteran was 
hospitalized in April 1993.  Diagnoses were unstable angina, 
rule out myocardial infarction, atypical chest pain, 
hypertension, non-insulin dependent diabetes mellitus, and 
hypercholesterolemia.  The veteran was seen in August 1993 
complaining of chest pain.  

Copies of treatment records were submitted from Muhlenberg 
Hospital from October and November 1993.  The examiner's 
impressions during hospitalization were rule out major 
depression; hypertension; hypercholesterolemia; peptic ulcer 
disease; and rule out chronic bronchitis.  Diagnoses at 
discharge were major depression, single episode, without 
psychotic features; and rule out panic disorder. 

In a February 1994 statement, the veteran indicated that 
since his discharge in 1974, he experienced anxiety attacks, 
bouts of depression, and various physical ailments such as 
diabetes, hypercholesterolemia, heart arrhthymia, 
hypertension, obesity, irregular seratin levels, and peptic 
ulcer disease.  

The veteran underwent a VA examination in February 1994.  
Diagnoses were generalized anxiety disorder with panic and 
major depression.  The examiner commented that the veteran's 
initial psychiatric diagnosis made in 1973 following his 
suicide attempt would have been that of a reactive nature to 
the severe losses that he experienced.  The examiner 
commented that in retrospect it was probably the onset of a 
mixed psychiatric illness which included depression as well 
as anxiety types of illness.  

The veteran underwent a VA examination in February 1994.  It 
was noted that the veteran was diagnosed as having diabetes 
mellitus in November 1992 after presenting with polyuria, 
polydipsia, weight loss, and fatigue.  It was noted that the 
veteran's heart problems stemmed from that of dysrhythmias 
beginning in the 1980s presenting as rapid regular heart 
beating diagnosed as supraventricular tachycardia.  Diagnoses 
were maturity onset diabetes mellitus, diet controlled by 
history; supraventricular tachycardia by history; high blood 
pressure by history; and status post peptic ulcer disease 
(gastric and duodenal ulcers by history).  

Dr. P. G. submitted a letter dated March 1994.  It was noted 
that the veteran had been a patient since 1979, and had had 
several medical problems including peptic ulcer disease, 
hyperlipidemia, hypertension, irregular heartbeats; chest 
pain, anxiety/depression; status-post cholecystectomy and 
vasectomy, and diabetes.  It was noted that the veteran had 
had severe problems with depression and anxiety recently.  

Copies of VA Medical Center treatment records were submitted 
from February 1994 to April 1997.  The veteran was seen in 
March 1994.  It was noted that he was seeking private 
psychiatric treatment.  The veteran was seen in April 1994.  
He was diagnosed with generalized anxiety disorder and 
dysthymia.  The veteran was seen in June 1994 and diagnosed 
with PTSD.  The veteran was seen in June 1994.  It was noted 
that there was no background diabetic retinopathy.  The 
veteran was seen in August 1994 and diagnosed with 
depression.  

There is a notation in the claims folder that the veteran 
failed to report for VA examinations in April 1997.  


Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereainafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic disorders, including primary 
anemia, cardiovascular-renal disease, including hypertension, 
diabetes mellitus, psychoses, or peptic ulcers (either 
gastric or duodenal), if they become manifest to a 
compensable degree within one year from the date of discharge 
from active military service; or for any disease or injury 
diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  38 U.S.C.A. § § 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (d), 3.307, 3.309 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


Entitlement to service connection for a psychiatric 
disability

The veteran's claim for service connection for a psychiatric 
disability is well grounded, meaning plausible, and the file 
shows that the VA has fulfilled its duty to assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. § 5107 
(a). (West 1991).

The evidence shows that the veteran has psychiatric 
disability.  He was diagnosed with generalized anxiety 
disorder and major depression at his February 1994 VA 
examination.  The first time that he was seen for his 
psychiatric disorder was in service.  Specifically, he was 
hospitalized and diagnosed with depressive neurosis in 
September 1973. 

It is true that the evidence does not show that the veteran 
was seen for a psychiatric disorder until many years after 
service (Dr. P. G. stated in March 1979 that the veteran had 
been a patient since 1979 and had been seen for 
anxiety/depression).  However, when the veteran underwent his 
VA examination in February 1994, the examiner commented on 
the veteran's psychiatric treatment in service, and stated 
that it was probably the "onset" of a mixed psychiatric 
illness including depression as well as anxiety types of 
illness.   Inasmuch as the same examiner diagnosed the 
veteran with major depression and an anxiety type of illness 
(generalized anxiety disorder), the fact that the examiner 
opined that the psychiatric treatment in service was the 
onset of a mixed psychiatric illness is persuasive evidence 
that the veteran's current psychiatric disorders had their 
onset in service.  

In light of the evidence of psychiatric treatment during 
service, the veteran's current psychiatric disability, the VA 
examiner's attribution of a mixed psychiatric illness 
(including depression and an anxiety type of illness) to 
service, the preponderance of the evidence supports the claim 
of entitlement to service connection for generalized anxiety 
disorder and major depression.  


Entitlement to service connection for anemia

The service medical records and post-service medical records 
do not show that the veteran was seen for anemia.  The 
evidence of record does not include references to a present 
diagnosis of anemia.  Without evidence of a present 
disability, an essential element of a well-grounded claim is 
missing.

The veteran asserts that he should be granted service 
connection for anemia.  However, as a layman, the veteran is 
simply not qualified to provide a medical diagnosis of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As noted above, for a claim to be well grounded, there must 
be a medical diagnosis of a current disability.  See Caluza, 
supra.  As such evidence has not been presented, the 
veteran's claim for service connection for anemia is not well 
grounded.  In the absence of a well grounded claim, the 
appeal for service connection for anemia must be denied.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).


Entitlement to service connection for a cardiovascular 
disability (to include hypertension and arrhythmia), a 
gastrointestinal disability, diabetes, and high cholesterol.  

The veteran's claims for entitlement to service connection 
for a cardiovascular disability (to include hypertension and 
arrhythmia), a gastrointestinal disability, diabetes, and 
high cholesterol are not well grounded.  There is a lack of 
medical evidence of a nexus between an in-service injury or 
disease and the current diagnosed disorders.  

The evidence shows that the veteran has currently diagnosed 
disorders.  Regarding the veteran's cardiovascular disorders, 
he was diagnosed with supraventricular tachycardia by 
history, and high blood pressure by history at his February 
1994 VA examination.  In Dr. P. G.'s March 1994 letter, he 
stated that the veteran had had hypertension, and irregular 
heartbeats. 

Regarding the veteran's gastrointestinal disorders, he was 
diagnosed with status post peptic ulcer disease (gastric and 
duodenal ulcers by history) at his February 1994 VA 
examination.  Similarly, in Dr. P. G.'s March 1994 letter, he 
noted that the veteran had had peptic ulcer disease.

Regarding the veteran's diabetes, he was diagnosed with 
maturity onset diabetes mellitus at his February 1994 VA 
examination.  In Dr. P. G.'s March 1994 letter, he also 
diagnosed the veteran with diabetes.  

Regarding the veteran's high cholesterol, copies of treatment 
records from the Muhlenberg Hospital from October and 
November 1993 indicate a diagnosis of hypercholesterolemia.  

The service medical records do not make any mention of any 
cardiovascular disorders (including hypertension or 
arrhythmia), diabetes, or high cholesterol.  Also, the post 
service medical records do not show treatment within one year 
after leaving service for cardiovascular disease or diabetes 
mellitus.  

The service medical records do show that the veteran was 
treated in February 1973, April 1973, and May 1973 for 
gastrointestinal disorders.  He complained of stomach cramps, 
vomiting, and nausea, and was diagnosed with viral syndrome.  
However, the veteran's separation examination does not make 
mention of any gastrointestinal disorder.  

The first post-service diagnosis of or evidence of treatment 
for cardiovascular disorders, gastrointestinal disorders, or 
diabetes is not until 1979.  In Dr. P. G.'s March 1994 
letter, he stated that the veteran had been a patient since 
1979, and had hypertension, irregular heartbeats, chest pain, 
peptic ulcer disease, and diabetes.  The first post-service 
diagnosis of or evidence of treatment for high cholesterol is 
not until 1984.  Treatment records from St. Luke's Hospital 
from January 1988 indicated that the veteran had been 
positive for hypercholesterolemia in 1984.  However, the 
medical evidence does not include any statements by 
physicians relating the veteran's cardiovascular disorders, 
gastrointestinal disorders, diabetes, or high cholesterol to 
service.  

The veteran asserts that he incurred his cardiovascular 
disorders, his gastrointestinal disorders, his diabetes, and 
his high cholesterol in service.  However, as a layperson, 
the veteran is not competent to provide evidence that 
requires medical knowledge, such as linking his current 
disorders to service. Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for cardiovascular 
disorders, gastrointestinal disorders, diabetes, or high 
cholesterol until many years after service.  The medical 
evidence does not include a nexus opinion between the 
veteran's cardiovascular disorders, his gastrointestinal 
disorders, his diabetes, or his high cholesterol and a 
disease in service.  As such, the evidence does not indicate 
that the veteran's claims for entitlement to service 
connection for a cardiovascular disability (to include 
hypertension and arrhythmia), a gastrointestinal disability, 
diabetes, and high cholesterol are well grounded.  In the 
absence of well grounded claims, the appeals for service 
connection for a cardiovascular disability (to include 
hypertension and arrhythmia), a gastrointestinal disability, 
diabetes, and high cholesterol must be denied.  Edenfield v. 
Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

Regarding the veteran's claims for entitlement to service 
connection for anemia, a cardiovascular disability to include 
hypertension and arrhythmia, a gastrointestinal disability, 
diabetes, and high cholesterol, the RO has associated with 
the claims folder all the available medical records for 
consideration.  Therefore, under the circumstances of this 
case, the VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claims "plausible."  Robinette, 8 
Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claims well grounded.



ORDER

Entitlement to service connection for generalized anxiety 
disorder and major depression is granted.

The veteran's claims of entitlement to service connection for 
anemia, a cardiovascular disability (to include hypertension 
and arrhythmia), a gastrointestinal disability, diabetes, and 
high cholesterol are denied as not well-grounded.  






		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals







